Citation Nr: 0323985	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as due to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The RO again 
denied the veteran's claim in January 2003.  

Consistent with the new duty-to-assist regulations, the Board 
referred this claim for additional development in March 2003, 
consisting of a VA examination and medical opinion, pursuant 
to the authority granted by 38 C.F.R. §19.9(a)(2).  Such 
development has been accomplished and the Board subsequently 
received new evidence consisting of a July 2003 VA 
examination report.  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held, in pertinent part,  that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  Nevertheless, in light of the 
favorable decision set forth below regarding this claim, the 
Board finds that in this case the veteran is not prejudiced 
by the Board's initial review of the new evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran participated in the occupation of Hiroshima.

3.  The competent medical evidence indicates that it is at 
least as likely as not that exposure to ionizing radiation 
resulted in the veteran's pulmonary fibrosis.  


CONCLUSION OF LAW

Service connection for pulmonary fibrosis, due exposure to 
ionizing radiation, is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.  

Factual Background

The veteran contends that he participated in the occupation 
of Hiroshima from September to December 1945, during which 
time he was exposed to ionizing radiation while searching 
through rubbish at Hiroshima for hidden weapons and 
suspicious materials.  He claims that as a result of this 
exposure, he now has pulmonary fibrosis.  The veteran denies 
having ever worked with radiation- or cancer-causing 
materials after service.  He denies having worked outside in 
any of  his post-service jobs.  He admits having smoked 
cigarettes from 1935 to some point in the late 1940's or 
1950's, but denies any use of tobacco for decades.  Letters 
from several lay witnesses provide that the declarants served 
with the veteran and that together they were in the heart of 
Hiroshima beginning October 7, 1945.  One declarant stated 
that five of the seven men who performed duties in Hiroshima 
with the veteran had either died of lung poisoning or had 
lung problems. 

The record before the Board contains a variety of post-
service VA outpatient records and VA examination reports, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's participation in the occupation of Hiroshima 
has been confirmed.  The veteran's service medical records 
are negative for pertinent complaints, symptoms, findings or 
diagnoses relating to pulmonary fibrosis.  

The veteran's claims file contains little relevant post-
service medical evidence dated prior to the 1990's.  Private 
medical records dated in 1996 and 1997 provide a diagnosis of 
pulmonary fibrosis.  An April 1997 VA examination report 
provides a pertinent diagnosis of history of radiation 
exposure while in Hiroshima as well as pulmonary fibrosis.  

The veteran's private medical records include several 
opinions as to the etiology of his pulmonary fibrosis.  In a 
March 1997 report, F.L.R., MD, provides the veteran's history 
as to radiation exposure in World War II, his history as to 
post-service employment, and the results of current physical 
examination.  He noted that the diagnosis of pulmonary 
fibrosis was made about one year earlier.  The assessment was 
idiopathic pulmonary fibrosis, and the physician added that 
the veteran "may very well have fibrosis associated with his 
previous wartime exposure to high dosage radiation", but 
that this was a "presumptive conclusion".  Dr. R. observed 
that he did not see alternate etiologies of pulmonary 
fibrosis, such as a collagen vascular disorder.  

In an August 1997 report, Dr. R. stated that the veteran had 
presented additional history as to abnormal chest x-rays 
within a year or two of exposure to ionizing radiation.  
Results of current physical examination were provided.  The 
assessment was pulmonary fibrosis with mild restrictive 
ventilatory impairment and significant impairment in 
diffusion capacity, probably secondary to radiation injury 
back in 1945.  In a note, Dr. R. stated the veteran had an 
intriguing history and he was quite confident of the 
likelihood of a relationship between the veteran's radiation 
exposure at that time and his resultant pulmonary 
dysfunction.  

In an August 1998 report, Dr. R. provided results of current 
physical examination and an assessment of pulmonary fibrosis, 
most likely radiation induced.  In a September 1999 report, 
Dr. R. provided results of current physical examination, as 
well as an assessment of interstitial pulmonary fibrosis, 
probably status post radiation exposure post World War II.  
In a March 2002 letter, Dr. R. provided that the veteran 
complained of dyspnea on exertion.  Dr. R. set forth the 
results of current physical examination.  The pertinent 
assessment was history of dyspnea, etiology unknown, without 
significant objective findings that explain dyspnea with his 
lung mechanics and volumes being about normal.  It was also 
noted that the veteran had a decrease in his diffusion 
capacity at 58 percent predicted.  

A June 2002 letter from the Defense Threat Reduction Agency 
(DTRA) to the RO provides that a radiation dose estimate 
could not be provided as requested.  The DTRA requested that 
the RO provide medical evidence that the veteran's idiopathic 
pulmonary fibrosis was radiation induced and not the result 
of chronic tobacco use.  The DTRA observed that evidence 
provided by Dr. R. indicated that "most likely radiation 
induced" but implied that tobacco use might have been a 
factor.  

Dr. R. responded to the June 2002 letter from the DTRA in a 
July 2002 letter in which he made several points.  He stated 
that the veteran had not smoked cigarettes since 1946.  The 
veteran had substantial opportunity to be exposed to 
radiation.  Although radiation was well-known for causing 
pulmonary fibrosis, chronic tobacco use did not cause 
pulmonary fibrosis.  Therefore, even if the veteran had been 
a cigarette smoker for the last 50 years, one could not 
indict cigarette smoke as the cause for the veteran's 
pulmonary fibrosis.  He concluded that the medical evidence 
was overwhelmingly in support of the finding that ionizing 
radiation exposure caused the veteran's pulmonary fibrosis.  

An October 2002 letter from the DTRA provides that while 
assigned to Headquarters and Headquarters Company, 186th 
Infantry Regiment, the veteran was present in the VA-defined 
area from October 7 to November 14, 1945.  A scientific dose 
reconstruction indicates that the veteran would have received 
a most probable dose of 0.0 rem gamma.  This dose had an 
upper bound of 0.0 (less than 0.01) rem gamma.  He had no 
potential for neutron exposure since his unit was not at 
Hiroshima at the time of detonation.  His 50-year committed 
dose equivalent to the lung was 0.0 (less than 0.01) rem.  

A January 2003 report from the VA Chief Public Health and 
Environmental Hazards Officer sets forth the DTRA's estimates 
as to the amount of ionizing radiation to which the veteran 
was exposed.  The amount was 0.0 rem gamma with an upper 
bound of 0.0 (less than 0.01) rem gamma; no potential for 
neutron; 50-year committed dose equivalent to the lung of 0.0 
(less than 0.01) rem.  

The report cites two scientific studies in a discussion of 
lung damage due to radiation.  The first was cited for the 
proposition that lung damage other than neoplastic 
transformation if due to radiation would be an example of a 
deterministic effect.  The probability of causing harm in 
most healthy individuals at doses of less than 10 rem as a 
result of deterministic effects was close to zero.  The 
second study was cited for the proposition that lung damage 
including pulmonary fibrosis was known to occur after 
radiation therapy but this typically involved high doses, 
such as hundreds or thousands of rads. 

A January 2003 report from the Director of the VA C&P Service 
referred to the report from the January 2003 report from the 
VA Chief Public Health and Environmental Hazards Officer.  In 
light of that report and the evidence as a whole, the Under 
Secretary's opinion was that it was unlikely that the 
veteran's pulmonary fibrosis could be attributed to his 
exposure to ionizing radiation in service, and that there was 
no reasonable possibility that the veteran's disability was 
the result of such exposure.  

The veteran was provided a VA examination in July 2003, 
pursuant to a request by the Board.  The Board's development 
memo informed the examiner of four specific factors.  First, 
the veteran was present in the VA-defined area of Hiroshima 
from October 7 to November 14, 1945.  Second, a scientific 
dose reconstruction indicated that the veteran would have 
received a most probable dose of 0.0 rem gamma, this dose had 
an upper bound of 0.0 (less than 0.01) rem gamma; he had no 
potential for neutron exposure since his unit was not at 
Hiroshima at the time of detonation; and his 50-year 
committed dose equivalent to the lung was 0.0 (less than 
0.01) rem.  Third, a January 2003 report from the Director of 
the VA C&P Service concluded that it was unlikely that the 
veteran's pulmonary fibrosis could be attributed to his 
exposure to ionizing radiation in service, and that there was 
no reasonable possibility that the veteran's disability was 
the result of such exposure.  Fourth, the claims file 
contained various reports from Dr. R., who diagnosed the 
veteran with pulmonary fibrosis, probably status post 
radiation exposure post World War II; Dr. R indicated that he 
did not find alternate etiologies of pulmonary fibrosis, such 
as a collagen vascular disorder or cigarette smoke, and 
concluded that the medical evidence was overwhelmingly in 
support of the finding that the veteran's radiation exposure 
caused his pulmonary fibrosis.

The report of the corresponding July 2003 VA examination 
provides that the examiner specifically reviewed the four 
factors set forth by the Board.  The report provides that the 
veteran stated that in Hiroshima he dug through rubble with 
rakes, creating all kinds of dust plumes.  The veteran would 
blow dust from his nose and cough.  He worked there for five 
days straight before being sent away form the city.  He would 
return and drive through Hiroshima every third day for 
supplies.  The veteran reported that he had stopped smoking 
in 1946, not 1958.  Shortly after he returned from service, 
he would hunt with his father and noticed that he could not 
climb hills as quickly as he had, due to shortness of breath.  
The veteran denied any exposure to fire, or chemical 
inhalation.  He noted that he had pneumonia several times 
after service, and then for six more winters, two times each.  
The veteran profusely denied having had any post-service jobs 
with chemicals or oil in the air that he breathed in.

The examiner reviewed some of the veteran's recent medical 
records and set forth the results of current examination.  
She also reviewed abstracts of pertinent medical literature 
found on Medline, and a medical text.  She had been unable to 
obtain some of the actual articles.  She attached some copies 
of the abstracts and medical text.  

The examiner observed that a December 2002 article indicated 
that DS86 neutron doses may have been significantly 
underestimated in Hiroshima.  She noted that another study 
indicated that three feet of soil was removed from Hiroshima 
and Nagasaki, which later had similar levels of congenital 
malformation, sterility, cancer and mutations.  She stated 
that this was pertinent because the veteran had reported 
expectorating and blowing out material as he raked the soil 
surface.  The examiner opined that perhaps the veteran was 
breathing in radiation and other types of organic and 
inorganic types of dust material.  

The examiner cited an epidemiological study of patients with 
pulmonary fibrosis that was set forth in a medical textbook.  
The findings identified occupational exposure to various 
types of dust (including wood dust and metal dust) to be 
associated with an increased risk of the development of 
pulmonary fibrosis.  The examiner stated that this was 
relevant to the veteran's case since the veteran would have 
breathed post-explosion building material dust while in 
Hiroshima.  

One of the attachments to the VA examination report consists 
of a medical text on ionizing radiation from the New York 
Medical College website.  The text states that irradiation to 
the lung may result in respiratory failure or pulmonary 
fibrosis 30 to 90 days after onset.  

The examiner concluded her report by noting that the veteran 
had denied any post-service jobs involving breathing airborne 
chemicals or oil, reported to her that he had stopped smoking 
in 1946 (although his charts reported the date as 1958), and 
was in poor pulmonary health for some period of time after 
service and then again for the most recent ten years of his 
life.  Therefore, she concluded that she expected that 
perhaps there was a link between his time in Hiroshima and 
his current pulmonary health.  The examiner pointed out that 
for a rationale, she had discussed findings from Medline and 
the most prominent and latest textbook for pulmonary 
medicine.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated if a veteran exposed to radiation during 
active service later develops one of the diseases listed in 
38 C.F.R. § 3.309(d).  At that point, a rebuttable 
presumption of service connection arises. See 38 C.F.R. §§ 
3.307, 3.309.  The diseases listed in 38 C.F.R. § 3.309(d) 
are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists.  Second, 
service connection may be established if a radiation-exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by scientific or medical evidence 
that the claimed condition is a radiogenic disease), if the 
VA Undersecretary of Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service. Third, service connection may 
be established by competent evidence establishing the 
existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997) citing 
Combee v. Brown, 34 F. 3d 1039, 1043 (Fed.Cir. 1994) and 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996); see also Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Pulmonary fibrosis is not one of the diseases listed in 38 
C.F.R. § 3.309(d), therefore the rebuttable presumption of 
service connection does not arise in the instant case.  
Additionally, pulmonary fibrosis is not a radiogenic disease 
listed at 38 C.F.R. § 3.311(b).

Nevertheless, the Board finds that the competent medical 
evidence in support of the veteran's claim is at least in 
equipoise with the competent medical evidence against it.  
Giving the veteran the statutory benefit of the doubt, 
service connection is warranted for pulmonary fibrosis. 

The evidence against the claim consists of the January 2003 
report from the VA Chief Public Health and Environmental 
Hazards Officer and the January 2003 report from the Director 
of the VA C&P Service.  The latter report expresses the 
opinion that it was unlikely that the veteran's pulmonary 
fibrosis could be attributed to his exposure to ionizing 
radiation in service, and that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure.  The Board finds that these negative opinions 
have probative weight as to the etiology of the veteran's 
pulmonary fibrosis.  They are based on scientific dose 
estimates provided by the DTRA.  However, they do not 
specifically address Dr. R.'s positive nexus opinions.

The Board finds that the competent medical evidence 
supporting the veteran's claim is equally probative.  The 
Board recognizes that the opinions from Dr. R., linking the 
veteran's pulmonary fibrosis to exposure to ionizing 
radiation at Hiroshima, are based on an exposure history 
provided by the veteran but, unlike in Reonal v Brown, 5 Vet. 
App. 458 (1993), it is not based on an inaccurate factual 
background as the veteran was in Japan after the atomic 
bombing and he was exposed to ionizing radiation, however 
minimal the amount.  Moreover, Dr. R provided a rationale for 
his opinion linking pulmonary fibrosis to such exposure and 
was unequivocal in supporting the contended causal link.

The January 2003 VA medical opinion constitutes additional 
evidence in support of the veteran's claim.  The Board 
recognizes that the opinion does not express the likelihood 
of exposure to ionizing radiation having caused the veteran's 
pulmonary fibrosis in terms of at least as likely as not.  
Nevertheless, the examiner's analysis of the scientific 
studies and opinion, in the Board's judgment, support the 
conclusion that it is at least as likely as not that the 
exposure to ionizing radiation caused the veteran's current 
pulmonary fibrosis.  The Board finds that the probative value 
of this opinion, when coupled with Dr. R's supportive 
opinions, is at least as great as the evidence against the 
veteran's claim.  The VA opinion is based on a review of the 
veteran's entire claims file, including the scientific dose 
reconstruction and the January 2003 negative opinions.  The 
rationale the opinion includes excerpts from the medical 
literature applied to the specific facts of the veteran's 
case.  In the Board's judgment, this application of medical 
text to fact makes for a supportive nexus opinion and, when 
considered with Dr. R's opinions, makes this evidence at 
least as convincing as the January 2003 report from the VA 
Chief Public Health and Environmental Hazards Officer and the 
January 2003 report from the Director of the VA C&P Service.  
See Wallin v. West, 11 Vet. App. 509 (1998).

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's in-
service exposure to ionizing radiation caused his pulmonary 
fibrosis.  Resolving the reasonable doubt raised by this 
evidence in his favor, the Board finds that service 
connection for pulmonary fibrosis is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for pulmonary fibrosis is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



